Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-2009

USA v. Rosado
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4716




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Rosado" (2009). 2009 Decisions. Paper 1578.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1578


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 06-4716
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                EUCLIDES ROSADO,

                                           Appellant
                                     ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. No. 05-cr-00045-1)
                       District Judge: Honorable Yvette Kane
                                    ____________

                           Argued January 6, 2009
    Before: FUENTES and FISHER, Circuit Judges, and PADOVA,* District Judge.

                                 (Filed:April 7, 2009 )

Enid W. Harris (Argued)
400 Third Avenue, Suite 111
Kingston, PA 18704
      Attorney for Appellant




      *
        Honorable John R. Padova, Senior United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
William A. Behe (Argued)
Office of United States Attorney
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
       Attorney for Appellee

                                       ____________

                                OPINION OF THE COURT
                                     ____________

FISHER, Circuit Judge.

       Defendant Euclides Rosado pleaded guilty to distributing and possessing with the

intent to distribute cocaine hydrochloride and crack cocaine, and the District Court

sentenced him to 140 months’ imprisonment. Rosado appeals from that sentence, arguing

that the District Court abused its discretion by failing to consider the circumstances of his

prior criminal history, failing to avoid an unwarranted disparity between his sentence and

the sentence of his co-defendant, and failing to consider the sentencing factors under 18

U.S.C. § 3553(a) and vary his sentence accordingly. For the reasons set forth below, we

will affirm.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.




                                              2
         On January 25, 2005, agents of the Drug Enforcement Agency arrested Rosado in

Harrisburg, Pennsylvania, recovering 607.5 grams of cocaine hydrochloride and 5.59

kilograms of crack cocaine. Rosado pleaded guilty to one count of distributing and

possessing with the intent to distribute cocaine hydrochloride and crack cocaine, in

violation of 21 U.S.C. § 841(a)(1). As detailed in the Presentence Investigation Report

(“PSR”), the probation office calculated a recommended sentencing range under the

United States Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) of 188 to 235 months’

imprisonment, based on Rosado’s total offense level of 35 and criminal history category

of II.

         The Government filed a motion for a downward departure under U.S.S.G. § 5K1.1.

Although Rosado did not object to the PSR, his attorney submitted a sentencing letter on

his behalf in which she argued for a sentence of time served based on the considerations

set forth in § 3553(a)(2).1 In support of that request, the attorney asserted that the




         1
             Section 3553(a)(2) states that the court shall consider:

                   “[T]he need for the sentence imposed –
                   (A) to reflect the seriousness of the offense, to promote
                   respect for the law, and to provide just punishment for the
                   offense;
                   (B) to afford adequate deterrence to criminal conduct;
                   (C) to protect the public from further crimes of the defendant;
                   and
                   (D) to provide the defendant with needed educational or
                   vocational training, medical care, or other correctional
                   treatment in the most effective manner . . . .”

                                                   3
inclusion of a prior disorderly conduct violation in Rosado’s criminal history calculation

had an excessive effect on his sentencing range, and she asked the District Court “not [to]

give any real weight” to that offense. She also highlighted that Rosado grew up in

poverty in the Dominican Republic, had endured difficult family and economic

circumstances after moving to the United States and that now, as result of his current

conviction, he would be deported to the Dominican Republic, separating him from his

family in New York. She asserted that, given these circumstances, the § 3553(a)(2) goals

were sufficiently met by a sentence of time served.

       At the sentencing hearing, Rosado’s attorney told the District Court that there was

“essentially one area” that she wanted to address, namely, Rosado’s criminal history

category. She explained the circumstances surrounding Rosado’s prior disorderly

conduct violation and its disproportionate effect on his criminal history and the resulting

recommended Guidelines range, as she had in the sentencing letter, and asked that the

District Court consider this in sentencing. She also reiterated Rosado’s family and

economic circumstances. In response, the Government acknowledged that the District

Court could take Rosado’s criminal-history argument into account in determining an

appropriate sentence. After hearing the Government’s reasons for requesting a downward

departure under § 5K1.1, the District Court granted the Government’s § 5K1.1 departure

motion, which reduced the recommended Guidelines range to 121 to 151 months’




                                             4
imprisonment, and sentenced Rosado within that range to 140 months’ imprisonment.

Rosado timely appealed from the sentence.

                                              II.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. In reviewing a district court’s

sentence for reasonableness under an abuse-of-discretion standard, “[w]e must first

ensure that the district court committed no significant procedural error in arriving at its

decision,” and, if we find no procedural error, “we then review the substantive

reasonableness of the sentence.” United States v. Wise, 515 F.3d 207, 217-18 (3d Cir.

2008) (citing Gall v. United States, 128 S. Ct. 586, 597 (2007)). In other words, “[o]ur

responsibility on appellate review of a criminal sentence is . . . to ensure that a

substantively reasonable sentence has been imposed in a procedurally fair way.” United

States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008).

                                              III.

       On appeal, Rosado challenges his sentence on three grounds. First, he argues that

the District Court failed to consider his argument that he was entitled to a lesser sentence

because the disorderly conduct violation had an excessive effect on the recommended

Guidelines range. Second, he argues that because he received a longer sentence of

imprisonment than his co-defendant in this case, the District Court failed to avoid an

unwarranted sentencing disparity under § 3553(a)(6). Finally, he argues that the District



                                               5
Court failed to meaningfully consider the § 3553(a) factors and that his sentence was

unreasonable. We address each of these arguments in turn.

                                             A.

       We begin with the question of whether the District Court failed to consider

Rosado’s argument regarding his criminal history category in arriving at the sentence.

Our decision in United States v. Gunter, 462 F.3d 237 (3d Cir. 2006), instructs a district

court to follow a three-step process to determine an appropriate sentence, which includes

calculating a defendant’s sentence under the Guidelines, formally ruling on any motions

by the parties and stating on the record whether it is granting a departure, and providing

meaningful consideration to the § 3553(a) factors. See United States v. Smalley, 517 F.3d

208, 211 (3d Cir. 2008) (“Prior to, but consistent with Gall, this Court set forth a three-

part process for determining a sentence.”). Rosado appears to claim that the District

Court’s failure to consider the effect of his relatively minor disorderly conduct violation

led it to err in two ways, namely, by neglecting to formally rule on his argument based on

the departure provision in U.S.S.G. § 4A1.3(b)(1)2 and by failing to consider his argument




       2
       Under § 4A1.3(b)(1), a district court may depart downward “[i]f reliable
information indicates that the defendant’s criminal history category substantially over-
represents the seriousness of the defendant’s criminal history or the likelihood that the
defendant will commit other crimes.”

                                              6
under the § 3553(a) factors.3 Having reviewed the record, we believe that the District

Court adequately considered his argument in its sentencing decision.

       As an initial matter, we agree with the Government that Rosado did not move for a

departure under § 4A1.3(b)(1) before the District Court; rather, the record shows that he

consistently framed his argument as support for a variance under § 3553(a). Cf. United

States v. Jackson, 467 F.3d 834, 842 n.8 (3d Cir. 2006) (noting that because the defendant

only framed his argument in terms of a departure, the district court did not need to address

that argument in terms of a variance under § 3553(a)). The District Court did not err by

declining to construe Rosado’s variance request as a motion for a downward departure,

and because it formally ruled on the only motion for a departure before it – the

Government’s § 5K1.1 downward departure request – it committed no procedural error

under the second step of Gunter. See, e.g., United States v. Goff, 501 F.3d 250, 256 (3d

Cir. 2007) (stating that Gunter’s second step is not implicated where a party does not

move for a departure).4

       3
        Although the Guidelines have since been amended to exclude such a disorderly
conduct violation from the criminal history calculation, both parties at the sentencing
hearing correctly acknowledged that the inclusion of the violation was appropriate under
the version of the Guidelines in effect at the time of sentencing, and Rosado does not take
contention with this on appeal. See, e.g., United States v. Wood, 526 F.3d 82, 86 (3d Cir.
2008) (“Generally, we review a sentence under the version of the Guidelines in effect at
the time of sentencing.”); see also United States v. Ramirez, 421 F.3d 159, 166 (2d Cir.
2005) (concluding that the district court did not err in including a disorderly conduct
violation in the defendant’s criminal history score).
       4
      Even assuming that it was incumbent upon the District Court to discern from
Rosado’s argument that he was making a motion for a downward departure under

                                             7
       Nor does the record support Rosado’s contention that the District Court failed to

consider the circumstances of his criminal history in declining to grant a variance under

§ 3553(a). At sentencing, Rosado’s attorney indicated to the District Court that the main

point of contention was Rosado’s criminal history and, emphasizing the minor nature of

the disorderly conduct violation, urged the District Court to consider this argument in

sentencing Rosado. In response, the District Court specifically asked the Government to

address Rosado’s criminal-history argument before discussing the § 5K1.1 departure

motion. The Government agreed that Rosado’s argument was something the District

Court could take into consideration in determining an appropriate sentence, although it

maintained that the Guidelines calculation was correct.

       Prior to imposing sentence, the District Court acknowledged that Rosado made

many compelling points about his background and history and expressed sympathy

toward the circumstances that placed him in his current situation, but determined that a

within-Guidelines sentence was appropriate under the circumstances of this case. Our

case law makes clear that “the sentencing court must provide a record sufficient to allow



§ 4A1.3(b)(1), we would still find no procedural error under Gunter’s second step
because the Government here conceded at sentencing that the District Court could take
Rosado’s argument into account in its sentencing decision, indicating that the District
Court recognized its authority to depart on this ground but chose not to. See United States
v. Jackson, 467 F.3d 834, 838-40 (3d Cir. 2006) (concluding that there was no error under
Gunter’s second step because, even though the district court did not formally rule on a
departure motion, the record showed that the district court recognized its authority to
depart, but chose not to do so, based on the prosecutor’s concession to the plausibility of
the downward departure).

                                             8
a reviewing court to conclude that the sentencing court exercised its discretion,” United

States v. Ausburn, 502 F.3d 313, 328 (3d Cir. 2007), which includes recognizing and

responding to the parties’ colorable arguments. United States v. Sevilla, 541 F.3d 226,

232 (3d Cir. 2008); see also Levinson, 543 F.3d at 196 n.5 (“‘The sentencing judge

should set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.’” (quoting Rita v. United States, 127 S. Ct. 2456, 2468 (2007))). We conclude

that the record here demonstrates the District Court adequately considered Rosado’s

criminal-history argument but ultimately determined, within its discretion, that a

downward variance was unwarranted, and therefore we reject Rosado’s assertion to the

contrary.

                                             B.

       Rosado also argues that the District Court abused its discretion by failing to

account under § 3553(a)(6) for the need to avoid an unwarranted sentencing disparity

between his sentence and the sentence of his co-defendant.5 We disagree.

       To begin with, although Rosado now argues that the District Court failed to

account for his co-defendant’s sentence, he did not ask the District Court to consider this

during his sentencing. Cf. Sevilla, 541 F.3d at 232 (indicating that a district court must


       5
       Section 3553(a)(6) states that the sentencing court shall consider “the need to
avoid unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct.”

                                              9
address the colorable arguments raised by the defendant). But, more importantly,

Rosado’s argument is based on a faulty premise; a district court is not necessarily required

to take the disparity between co-defendants’ sentences into account under § 3553(a)(6).

United States v. Parker, 462 F.3d 273, 277 (3d Cir. 2006). As we explained in Parker,

“Congress’s primary goal in enacting § 3553(a)(6) was to promote national uniformity in

sentencing rather than uniformity among co-defendants in the same case.” Id. Here,

Rosado’s sentencing-disparity argument is based solely on a comparison of his sentence

with that of his co-defendant, and he has not suggested that allowing his sentence to stand

would impair national uniformity in sentencing.

       Even accepting the shaky premise on which Rosado’s argument is based, we are

not persuaded that Rosado and his co-defendant were, in fact, similarly situated at the

time of sentencing in light of Rosado’s higher criminal history category as well as the

defendants’ differing roles in the underlying criminal conduct. See United States v.

Vargas, 477 F.3d 94, 100 (3d Cir. 2007) (“This Court . . . place[s] the burden on the

defendant to demonstrate similarity by showing that other defendants’ circumstances

exactly paralleled his.” (internal quotation marks and citation omitted)). We therefore

reject Rosado’s argument that the District Court abused its discretion by not accounting

for the need to avoid an unwarranted sentencing disparity under § 3553(a)(6).




                                            10
                                             C.

       Finally, Rosado claims that the District Court failed to meaningfully consider the

§ 3553(a) factors and imposed an unreasonable sentence by not varying below the

Guidelines range based on his arguments. However, the record does not support these

assertions.

       In reviewing a district court’s sentencing decision for procedural reasonableness,

“we must have an explanation from the district court sufficient for us to see that the

particular circumstances of the case have been given meaningful consideration within the

parameters of § 3553(a).” Levinson, 543 F.3d at 196; accord Gunter, 462 F.3d at 247.

While “a rote statement of the § 3553(a) factors” is generally insufficient, we do not

require a district court to “discuss and make findings as to each of the § 3553(a) factors if

the record makes clear the court took the factors into account in sentencing.” United

States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006). And although “we eschew any

requirement of direct proportionality, we may look for a more complete explanation to

support a sentence that varies from the Guidelines than we will look for when reviewing a

sentence that falls within a properly calculated Guidelines range.” Levinson, 543 F.3d at

197.

       At sentencing, Rosado and his attorney asked the District Court to consider, along

with his criminal history, his troubled circumstances: that he grew up in poverty in the

Dominican Republic, encountered difficult family and economic situations upon moving



                                             11
to the United States, lacked an education, and faced deportation to the Dominican

Republic and separation from his family.6 The record demonstrates that, contrary to

Rosado’s assertion, the District Court addressed these concerns prior to imposing

sentence, stating that it “wish[ed] that Mr. Rosado had been here earlier in his career”

because he made “a lot of compelling points about his personal background and history

that would cause the court to view them sympathetically.” Although the District Court

expressed sympathy “to the circumstances that placed him in the situation that he found

himself,” it explained that other considerable interests under § 3553(a) weighed in favor

of imposing a within-Guidelines sentence, including the severity of Rosado’s drug

dealing, the need to protect the community from his criminal activity, and the necessity

for punishment and rehabilitation. The District Court also expressed its belief that the

applicable Guidelines range resulting from its decision to grant the Government’s

§ 5K1.1 downward departure motion was modest and just under these circumstances.




       6
         Rosado also asserts on appeal that he “tacitly, if not explicitly,” raised a
crack/powder cocaine disparity argument before the District Court because his co-
defendant made such an argument at the co-defendant’s sentencing hearing, and implies
that the District Court erred by failing to consider this “tacit” argument. We reject his
contention because Rosado, who could have raised this issue himself, did not argue this to
the District Court, and there is no indication that the District Court believed it could not
consider the disparity under § 3553(a). See United States v. Wise, 515 F.3d 207, 222 (3d
Cir. 2008) (“Read as a whole, the Court’s remarks at sentencing show that it understood
that it could sentence [the defendant] outside the Guidelines range but chose not to.”); see
also United States v. King, 518 F.3d 571, 576 (8th Cir. 2008) (stating that the defendant
did not ask the district court to consider the disparity and “cannot argue on appeal the
district court erred by failing to consider that factor”).

                                             12
While we recognize that the District Court could have profitably elaborated further, the

record nevertheless shows that it gave meaningful consideration to the § 3553(a) factors,

along with the parties’ colorable arguments, and we therefore find no procedural error

here. Cf. Rita, 127 S. Ct. at 2468 (“[G]iven the straightforward, conceptually simple

arguments before the judge, the judge’s statement of reasons here, though brief, was

legally sufficient. . . . [W]hen a judge decides simply to apply the Guidelines to a

particular case, doing so will not necessarily require lengthy explanation.”).

       To the extent that Rosado challenges the substantive reasonableness of his

sentence, we reject his argument. In reviewing for substantive reasonableness under the

“totality of the circumstances,” Gall, 128 S. Ct. at 597, we understand “that the trial court

is in the best position to determine the appropriate sentence.” United States v. Greenidge,

495 F.3d 85, 102 (3d Cir. 2007) (internal quotation marks omitted). That is, “[a]s long as

a sentence falls within the broad range of possible sentences that can be considered

reasonable in light of the § 3553(a) factors, we must affirm.” Wise, 515 F.3d at 218.

Although we have stopped short of applying a rebuttable presumption of reasonableness

to sentences falling within the Guidelines range, we have acknowledged that such

sentences “are more likely to be reasonable than those that fall outside this range.”

United States v. Olfano, 503 F.3d 240, 245 (3d Cir. 2007); see also Gall, 128 S. Ct. at 597

(“If the sentence is within the Guidelines range, the appellate court may, but is not

required to, apply a presumption of reasonableness.”). Here, the District Court, having



                                             13
considered the § 3553(a) factors, found that a within-Guidelines sentence was justified in

Rosado’s case. As described earlier, it expressed sympathy toward his mitigating

arguments, but decided that other relevant factors weighed against varying below the

Guidelines range. Viewing the totality of the circumstances here and “[g]iving due

respect to the District Court’s reasoned appraisal,” we cannot say that the District Court

abused its discretion. Wise, 515 F.3d at 223 (internal quotation marks and citation

omitted).

                                            IV.

       For the foregoing reasons, we will affirm the District Court’s judgment of

sentence.7




       7
        Rosado refers at one point in his brief to Amendment 706, which reduced the base
offense levels under U.S.S.G. § 2D1.1(c). See U.S.S.G. Supp. to App. C, Amend. 706
(Nov. 1, 2007). Amendment 706 was issued after Rosado’s sentence and, to the extent he
assigns error to the District Court’s consideration of the Guidelines calculation at the time
of sentencing, his argument is foreclosed by the plain language of § 3553(a)(4)(A)(ii) and
our decision in Wise, 515 F.3d at 219-20. However, our decision here is rendered without
prejudice to relief that he further pursues in the District Court under 18 U.S.C.
§ 3582(c)(2). See Wise, 515 F.3d at 220-21.

                                             14